DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 36, 37, and 39 are objected to because of the following informalities:  
 “at least one of the reversible currents” in claim 36, lines 1-2; claim 37, lines 1-2 should be amended to recite --at least one of the one or more reversible currents--
“The device of claim 32, further comprising a sensor” in claim 39, line 1 should be amended to recite --The device of claim 32, wherein the device comprises a sensor--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the claim recites the limitation “the lateral posterior regions” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32-34 and 38-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bashyam US 2014/0135868 A1.
Regarding claim 32, Bashyam discloses a non-invasive device for treating sleep apnea (fig. 6B and [0029], non-invasive intraoral electrical stimulator for treatment of sleep apnea), comprising: an appliance 607 configured to be positioned in a person’s oral cavity (fig. 6B and [0068], dental oral housing 607); a first electrode R1 and a second electrode L1 coupled to the appliance 607, wherein the first and second electrodes R1/L1 are configured to float at a location beneath or on either side of the person’s tongue (fig. 6B and [0068], electrodes R1 and L1 generate bilateral stimulation and contact the underside of the tongue; thefreedictionary.com defines float as “to cause to remain suspended without sinking or falling”, and in this case, the electrodes R1/L1 are secured to and extend from the housing 607 such that they do not sink or fall); a control circuit coupled to the appliance 607, wherein the control circuit is configured to generate a signal to drive the first and second electrodes R1/L1 (fig. 9 and [0071], the stimulation generator sub-system 907, which drives the generation of electric stimulation via the electrodes, is controlled by the main micro-controller 901; [0032], the circuits are all integrally attached to or embedded within the dental oral housing); a power supply 913 coupled to the control circuit to provide power to the control circuit (fig. 9 and [0069], battery 913); and wherein the appliance 607 and the first and second electrodes R1/L1 comprise a unitary device adapted unitary as defined by thefreedictionary.com: “having the nature of a unit; whole”; thus, the unitary device is capable of fitting inside the oral cavity via dental housing 607).
Regarding claim 33, Bashyam discloses the first and second electrodes R1/L1 being arranged to contact tissue proximate to the lateral posterior regions at which the palatoglossus muscle inserts into the person’s tongue (fig. 6B, when the device is worn, the electrodes are capable of contacting tissue proximate/near the lateral posterior regions at which the palatoglossus muscle inserts into the person’s tongue, particularly because according to [0040], the electrodes stimulate sublingual muscles, and the palatoglossus muscle inserts into the tongue on the sublingual side).
Regarding claim 34, Bashyam discloses at least a portion of the first and second electrodes R1/L1 being adapted to be positioned posterior to a last molar location of the person (fig. 6B, both R1 and L1 are shown being positioned posterior to the last molars, in the direction away from the front teeth).
Regarding claim 38, Bashyam discloses the control circuit being configured to generate the signal to drive an induced current to shorten the palatoglossus muscle without targeting the person’s hypoglossal nerve ([0071], the stimulation generator sub-system 907, which drives the generation of a current via pulses applied by the electrodes, is controlled by the main micro-controller 901; fig. 6B, when the device is worn, the electrodes are capable of contacting the palatoglossus or adjacent tissue in a way that shortens the palatoglossus muscle without targeting the hypoglossal nerve, particularly because according to [0040], the electrodes stimulate sublingual muscles, and the palatoglossus muscle inserts into the tongue on the sublingual side; furthermore, depending on the exact anatomical structure of the user’s tongue (for example, how large each tongue muscle is, the exact location of each muscle relative to 
Regarding claim 39, Bashyam discloses a sensor ([0077], EMG sensor for detecting activity of the genioglossus muscle).
Regarding claim 40, Bashyam discloses the sensor being one of the first or second electrodes R1/L1 ([0077], one of the electrode pairs can be EMG sensing electrodes).
Regarding claim 41, Bashyam discloses the first and second electrodes R1/L1 being arranged to cause shortening of the palatoglossus muscle without targeting the hypoglossal nerve (fig. 6B, when the device is worn, the electrodes are capable of contacting the palatoglossus or adjacent tissue in a way that shortens the palatoglossus muscle without targeting the hypoglossal nerve, particularly because according to [0040], the electrodes stimulate sublingual muscles, and the palatoglossus muscle inserts into the tongue on the sublingual side; furthermore, depending on the exact anatomical structure of the user’s tongue (for example, how large each tongue muscle is, the exact location of each muscle relative to another, the exact location of the hypoglossal nerve, how much saliva is present in each area of the tongue for transferring current, etc.) and the way the user’s tongue responds to electrical stimulation, the electrodes would be capable of achieving a shortening of the palatoglossus without the current reaching the hypoglossal nerve).
Regarding claim 42, Bashyam discloses at least one of the first and second electrodes R1/L1 comprising a respiration sensor ([0077], one of the electrode pairs can be EMG sensing electrodes; [0030] and [0059], EMG activity of the genioglossus muscle can be indicative of an apneic episode in which the airway is collapsed; therefore, the EMG sensor can be considered a respiration sensor, because it determines the activity of the genioglossus muscle and, in turn, whether the airway is collapsed or not (which determines respiratory ability)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam US 2014/0135868 A1 in view of Tang US 2015/0057719 A1.
Regarding claim 35, Bashyam discloses the claimed invention as discussed above.
Bashyam further discloses the control circuit being configured to generate the signal to drive one or more currents to flow in one or more substantially lateral directions across the tongue ([0071], the stimulation generator sub-system 907, which drives the generation of electric stimulation via current applied by the electrodes, is controlled by the main micro-controller 901; fig. 10A and [0072], electrodes R1 and L1 can be paired for bilateral stimulation).
Bashyam is silent on the one or more currents being reversible.
However, Tang teaches an oral appliance 110 (fig. 2 and [0041], the device also for generating current flow through oral tissue via electrodes 210), wherein one or more currents are reversible ([0041], negative charge is injected into stimulating electrode 210, after which the current flow is reversed such that the charge injected in the previous phase is slowly withdrawn; the return electrode 215 allows current to flow back and forth in the palatal tissue).

Regarding claim 36, Bashyam in view of Tang discloses the claimed invention as discussed above.
Bashyam is silent on at least one of the reversible currents comprising a zero-sum waveform.
However, Tang further teaches at least one of the reversible currents comprising a zero-sum waveform ([0041], the negative charge injected into stimulating electrode 210 is reversed and withdrawn to produce charge-balanced stimulation with no net DC current).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one of the reversible currents of Bashyam in view of Tang to comprise a zero-sum waveform, as taught by Tang, to provide “charge-balanced stimulation… with no net DC current” [0041], which may increase safety of the device.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam US 2014/0135868 A1 in view of Tang US 2015/0057719 A1 further in view of Bolea US 2014/0228905 A1.
Regarding claim 37, Bashyam in view of Tang discloses the claimed invention as discussed above.
Bashyam in view of Tang is silent on a pulse length of at least one of the reversible currents being configured according to a resistive-capacitive time constant model associated with the tongue.
However, Bolea teaches a sleep apnea device also for providing stimulation to the oral cavity ([0010], [0012], nerve stimulation for sleep apnea), wherein a pulse length of an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least one of the reversible currents of Bashyam in view of Tang such that a pulse length is configured according to a resistive-capacitive time constant model associated with the tongue, as taught by Bolea, so that “the body’s nominal impedance may be removed” [0271], making the sensed current a more accurate representation of the state of the user; this benefit is also particularly useful considering Bashyam discloses in [0059]-[0064] the use of the stimulating device in a closed loop manner, taking into consideration sensed attributes of the user.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 11, 13, 16, and 21 of U.S. Patent No. 10,195,426 B2 in view of Bashyam US 2014/0135868 A1.
Regarding claim 32 of the instant Application, the conflicting Patent ‘426 claims a device, comprising: an appliance configured to be positioned in a person’s oral cavity; a first electrode and a second electrode coupled to the appliance; a control circuit coupled to the appliance, wherein the control circuit is configured to generate a signal to drive the first and second electrodes (claim 1).

However, Bashyam teaches a non-invasive device for treating sleep apnea (fig. 6B and [0029], non-invasive intraoral electrical stimulator for treatment of sleep apnea), comprising a first electrode R1 and a second electrode L1 configured to float at a location beneath or on either side of the person’s tongue (fig. 6B and [0068], electrodes R1 and L1 generate bilateral stimulation and contact the underside of the tongue; thefreedictionary.com defines float as “to cause to remain suspended without sinking or falling”, and in this case, the electrodes R1/L1 are secured to and extend from the housing 607 such that they do not sink or fall); a power supply 913 coupled to the control circuit to provide power to the control circuit (fig. 9 and [0071], the stimulation generator sub-system 907, which drives the generation of electric stimulation via the electrodes, is controlled by the main micro-controller 901; [0069], battery 913); and wherein the appliance 607 and the first and second electrodes R1/L1 comprise a unitary device adapted to fit entirely within the person’s oral cavity (fig. 6B and [0032], the circuits are all integrally attached to or embedded within the dental oral housing 607, which also forms an integral holder for the electrodes and leads; therefore, since all of these attached parts form the whole device, they are unitary as defined by thefreedictionary.com: “having the nature of a unit; whole”; thus, the unitary device is capable of fitting inside the oral cavity via dental housing 607).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of the conflicting Patent ‘426 to be a non-invasive device for treating sleep apnea; wherein the first and second electrodes are configured to float at a location beneath or on either side of the person’s tongue; a power supply coupled to the control circuit to provide power to the control circuit; and wherein the appliance 
Regarding claim 33 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims the first and second electrodes being arranged to contact tissue proximate to the lateral posterior regions at which the palatoglossus muscle inserts into the person’s tongue (claim 11).
Regarding claim 34 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims at least a portion of the first and second electrodes being adapted to be positioned posterior to a last molar location of the person (claim 21).
Regarding claim 35 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims the control circuit being configured to generate the signal to drive one or more reversible currents to flow in one or more substantially lateral directions across the tongue (claims 1 and 5).
Regarding claim 36 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims at least one of the reversible currents comprising a zero-sum waveform (claims 1, 5, and 6).
Regarding claim 37 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims a pulse length of at least one of the reversible currents being configured according to a resistive-capacitive time constant model associated with the tongue (claims 1, 5, and 7).
Regarding claim 38 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims the control circuit being configured to generate the signal to drive an induced current to shorten the palatoglossus muscle without targeting the person’s hypoglossal nerve (claims 1 and 13).
Regarding claim 39 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims a sensor (claim 16).
Regarding claim 40 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims the sensor being one of the first or second electrodes (claim 16).
Regarding claim 41 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims the first and second electrodes being arranged to cause shortening of the palatoglossus muscle without targeting the hypoglossal nerve (claims 1 and 13).
Regarding claim 42 of the instant Application, the conflicting Patent ‘426 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘426 further claims at least one of the first and second electrodes comprising a respiration sensor (claim 2).
Claims 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 18, and 19 of U.S. Patent No. 10,195,427 B2 in view of Bashyam US 2014/0135868 A1.
Regarding claim 32 of the instant Application, the conflicting Patent ‘427 claims a device, comprising: an appliance configured to be positioned in a person’s oral cavity; a first electrode and a second electrode coupled to the appliance; a control circuit coupled to the appliance, wherein the control circuit is configured to generate a signal to drive the first and second electrodes (claim 1).
The conflicting Patent ‘427 is silent on the device being a non-invasive device for treating sleep apnea; wherein the first and second electrodes are configured to float at a location beneath or on either side of the person’s tongue; a power supply coupled to the control circuit to provide power to the control circuit; and wherein the appliance and the first and second electrodes comprise a unitary device adapted to fit entirely within the person’s oral cavity.
However, Bashyam teaches a non-invasive device for treating sleep apnea (fig. 6B and [0029], non-invasive intraoral electrical stimulator for treatment of sleep apnea), comprising a first electrode R1 and a second electrode L1 configured to float at a location beneath or on either side of the person’s tongue (fig. 6B and [0068], electrodes R1 and L1 generate bilateral stimulation and contact the underside of the tongue; thefreedictionary.com defines float as “to cause to remain suspended without sinking or falling”, and in this case, the electrodes R1/L1 are secured to and extend from the housing 607 such that they do not sink or fall); a power supply 913 coupled to the control circuit to provide power to the control circuit (fig. 9 and [0071], the stimulation generator sub-system 907, which drives the generation of electric stimulation via the electrodes, is controlled by the main micro-controller 901; [0069], battery 913); and wherein the appliance 607 and the first and second electrodes R1/L1 comprise a unitary device adapted to fit entirely within the person’s oral cavity (fig. 6B and [0032], the circuits are all integrally attached to or embedded within the dental oral housing 607, which also forms an integral holder unitary as defined by thefreedictionary.com: “having the nature of a unit; whole”; thus, the unitary device is capable of fitting inside the oral cavity via dental housing 607).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of the conflicting Patent ‘427 to be a non-invasive device for treating sleep apnea; wherein the first and second electrodes are configured to float at a location beneath or on either side of the person’s tongue; a power supply coupled to the control circuit to provide power to the control circuit; and wherein the appliance and the first and second electrodes comprise a unitary device adapted to fit entirely within the person’s oral cavity, as taught by Bashyam, because a non-invasive device for treating sleep apnea that is easily removable from the teeth and fitting entirely within the mouth is not cumbersome or difficult to comply with and would benefit patients suffering from this condition ([0029]); furthermore, configuring the electrodes to float sublingually allows recruiting of a large section of the genioglossus and base-of tongue for stimulation ([0054]); lastly, a power supply is also necessary for providing power to the control circuit for proper functioning.
Regarding claim 33 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims the first and second electrodes being arranged to contact tissue proximate to the lateral posterior regions at which the palatoglossus muscle inserts into the person’s tongue (claim 18).
Regarding claim 34 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims at least a portion of the first and second electrodes being adapted to be positioned posterior to a last molar location of the person (claim 19).
Regarding claim 35 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims the control circuit being configured to generate the signal to drive one or more reversible currents to flow in one or more substantially lateral directions across the tongue (claim 1).
Regarding claim 36 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims at least one of the reversible currents comprising a zero-sum waveform (claim 9).
Regarding claim 37 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims a pulse length of at least one of the reversible currents being configured according to a resistive-capacitive time constant model associated with the tongue (claims 1, 2, and 6).
Regarding claim 38 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 is silent on the control circuit being configured to generate the signal to drive an induced current to shorten the palatoglossus muscle without targeting the person’s hypoglossal nerve.
However, Bashyam further teaches the control circuit being configured to generate the signal to drive an induced current to shorten the palatoglossus muscle without targeting the person’s hypoglossal nerve ([0071], the stimulation generator sub-system 907, which drives the generation of a current via pulses applied by the electrodes, is controlled by the main micro-controller 901; fig. 6B, when the device is worn, the electrodes are capable of contacting the palatoglossus or adjacent tissue in a way that shortens the palatoglossus muscle without targeting the hypoglossal nerve, particularly because according to [0040], the electrodes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control circuit of the conflicting Patent ‘427 in view of Bashyam to be configured to generate the signal to drive an induced current to shorten the palatoglossus muscle without targeting the person’s hypoglossal nerve, as taught by Bashyam, because shortening the palatoglossus muscle while avoiding the hypoglossal nerve may be necessary for a certain patient’s anatomy and their preexisting conditions.
Regarding claim 39 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims a sensor (claim 1).
Regarding claim 40 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims the sensor being one of the first or second electrodes (claim 1).
Regarding claim 41 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 is silent on the first and second electrodes being arranged to cause shortening of the palatoglossus muscle without targeting the hypoglossal nerve.
However, Bashyam further teaches the first and second electrodes R1/L1 being arranged to cause shortening of the palatoglossus muscle without targeting the hypoglossal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second electrodes of the conflicting Patent ‘427 in view of Bashyam to be arranged to cause shortening of the palatoglossus muscle without targeting the hypoglossal nerve, as taught by Bashyam, because shortening the palatoglossus muscle while avoiding the hypoglossal nerve may be necessary for a certain patient’s anatomy and their preexisting conditions.
Regarding claim 42 of the instant Application, the conflicting Patent ‘427 in view of Bashyam discloses the claimed invention as discussed above.
The conflicting Patent ‘427 further claims at least one of the first and second electrodes comprising a respiration sensor (claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Karell US 5,792,067; Lattner et al. US 6,212,435 B1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786